Third District Court of Appeal
                               State of Florida

                          Opinion filed October 3, 2018.
         Not final until disposition of timely filed motion for rehearing.
                               ________________

                               No. 3D16-2041
                          Lower Tribunal No. 10-6731
                             ________________

                               Michael Parks,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An appeal from the Circuit Court for Miami-Dade County, Dava J. Tunis,
Judge.

     Carlos J. Martinez, Public Defender, and Robert Kalter, Assistant Public
Defender, for appellant.

     Pamela Jo Bondi, Attorney General, and Natalia Costea, Assistant Attorney
General, for appellee.


Before SUAREZ, EMAS, and LUCK, JJ.

      SUAREZ, J.

      Michael Parks appeals from the minimum mandatory sentence imposed

pursuant to revocation of probation which was originally imposed as part of a
youthful offender sentence. We affirm, following Eustache v. State, 248 So. 3d

1097, 1098 (Fla. 2018), which holds that upon revocation of a youthful offender's

probation for a substantive violation, the trial court is authorized to either impose

another youthful offender sentence, with no minimum mandatory, or to impose an

adult Criminal Punishment Code sentence, which would require imposition of any

minimum mandatory term of incarceration associated with the offense of

conviction.

         In 2010, Parks pled guilty to armed burglary, grand theft, and criminal

mischief. The court originally imposed a youthful offender sentence of two years

of community control, which included 364 days in Miami Dade County Jail,

followed by four years of probation. Parks subsequently violated his probation

with substantive violations of armed robbery, battery on a law enforcement officer,

resisting arrest with violence, and associating with a person engaged in criminal

activity.    At the conclusion of the probation violation hearing, the trial court

revoked Parks’ probation and sentenced him to thirty years in prison on the armed

burglary, five years on the grand theft count, and 364 days on the criminal mischief

count.      Over objection of defense counsel, the trial court imposed a ten-year

mandatory minimum on the armed burglary count pursuant to section 775.087(2),

Florida Statutes (2016).




                                         2
      The issue presented on appeal here is identical to that presented to the

Florida Supreme Court in Eustache:

      WHERE A DEFENDANT IS INITIALLY SENTENCED TO
      PROBATION OR COMMUNITY CONTROL AS A YOUTHFUL
      OFFENDER, AND THE TRIAL COURT LATER REVOKES
      SUPERVISION FOR A SUBSTANTIVE VIOLATION AND
      IMPOSES A SENTENCE ABOVE THE YOUTHFUL OFFENDER
      CAP UNDER SECTIONS 958.14 AND 948.06(2), FLORIDA
      STATUTES, IS THE COURT REQUIRED TO IMPOSE A
      MINIMUM MANDATORY SENTENCE THAT WOULD HAVE
      ORIGINALLY APPLIED TO THE OFFENSE?

With facts substantially similar to those in Parks’ case,1 the Court in Eustache held

that after revoking a youthful offender's probation or community control for a

substantive violation,

      the sentencing court can sentence according to one of the two options
      it had at the original sentencing proceeding: it could either (1) impose
      a sentence under the Youthful Offender six-year sentencing cap (with
      no minimum mandatory); or, alternatively, (2) impose an adult
      sanction (in which case it also would be required to impose any
      minimum mandatory provision(s) associated with the offense(s) ). We
      agree that this holding properly reflects a plain reading of this
      unambiguous statute, and that no additional analysis is warranted.

Id. at 1101. (citations omitted). We therefore affirm Parks’ sentence.

      Affirmed.




1 The Court in Eustache remanded for a new sentencing hearing, only because the
sentencing court believed it did not have the discretion to sentence Eustache as a
youthful offender on revocation of probation. This is not an issue before us today
in Parks’ appeal.

                                         3